This is an appeal from a judgment of the court denying restraining order against the Highway Commission, attempting to restrain them from letting of contracts in Lincoln county.
The Attorney General has moved to dismiss the appeal upon the grounds that the question has become moot.
In order to supersede the judgment of the court below, application was made to this court to fix the amount of a supersedeas bond, and this court denied the application of the plaintiffs in error on the 17th day of January, 1933.
The plaintiffs in error have filed response in which there is a statement as follows:
"The purpose of this action is not only to enjoin the construction of the road in question, but to enjoin the expenditure of any money thereon."
The words following the last conjunction are underscored in the brief of the respondent.
Obviously, if the state cannot be stopped from letting the contract, it cannot be stopped from doing the things incident thereto, the payment of obligation thereby created. Upon the authority of Emrick v. Highway Commission, 147 Okla. 252,296 P. 412, the appeal is therefore dismissed.
ANDREWS, J., not participating. WELCH, J., dissents.